Exhibit 10.27

EXECUTION COPY

AMENDMENT NO. 2

TO

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 2 (this “Amendment”) dated as of September 15, 2006 is
entered into among JWPR CORPORATION (“JWPR”), as Seller and Servicer, LIBERTY
STREET FUNDING CORP. (“Liberty”), as the sole Conduit, and THE BANK OF NOVA
SCOTIA, as agent (in such capacity, the “Agent”) and as the sole Financial
Institution (in such capacity, the “Financial Institution” and together with the
Conduit, the “Purchasers”). Capitalized terms used herein without definition
shall have the meanings ascribed thereto in the “Receivables Purchase Agreement”
referred to below.

PRELIMINARY STATEMENTS

Reference is made to that certain Second Amended and Restated Receivables
Purchase Agreement dated as of March 24, 2006, among JWPR, Liberty, the Agent,
the Managing Agents and the Financial Institutions from time to time party
thereto (as amended, restated, supplemented or modified from time to time, the
“Receivables Purchase Agreement”). The parties hereto have agreed to, among
other things, amend the Receivables Purchase Agreement.

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the parties hereto agree that the Receivables
Purchase Agreement is hereby amended as follows:

(a) Section 8.3 of the Receivables Purchase Agreement is hereby amended to
delete the final sentence of such section and to replace such sentence with the
following sentence:

The Seller and the Servicer shall ensure that (a) by not later than October 13,
2006, the Seller opens a new Collection Account (the “UK Account”) with
Citibank, N.A. - London Branch that is (1) titled in the name of the Seller and
(2) subject to a Deed of Trust and Charge reasonably acceptable to the Agent,
(b) by not later than October 27, 2006, each Obligor of then outstanding
Receivables originated by JD-UK has been instructed by the Seller or Servicer in
writing to remit all payments on the Pool Receivables and Related Security
directly to the UK Account, (c) by not later than November 30, 2006, at least
10% of all Collections in respect of the Receivables originated by JD-UK which
are received by the Seller and its Affiliates during the November 2006 calendar
month are remitted by the Obligors thereof directly to the UK Account, (d) by
not later than



--------------------------------------------------------------------------------

December 31, 2006, at least 35% of all Collections in respect of the Receivables
originated by JD-UK and its Affiliates which are received during the December
2006 calendar month thereafter are remitted by the Obligors thereof directly to
the UK Account and (e) by not later than January 31, 2007, at least 95% of all
Collections in respect of the Receivables originated by JD-UK and its Affiliates
which are received during the January 2007 calendar month and each calendar
month thereafter are remitted by the Obligors thereof directly to the UK
Account.

(b) Article XI of the Receivables Purchase Agreement is hereby amended to add
the following Section 11.9 to the end of such article:

Section 11.9 Agent as Security Trustee. Notwithstanding any other provision
contained in this Agreement or any other Transaction Document, the Agent shall
hold any security interest granted hereunder in any Collection Account located
in the United Kingdom as trustee (and not as agent ) for the Agent, the Managing
Agents, the Purchasers and the Eligible Counterparties but otherwise on the
terms set forth herein.

(c) Exhibit I of the Receivables Purchase Agreement is hereby amended to amend
and restate the definition of “Deed of Trust and Charge” set forth therein in
its entirety as follows:

“Deed of Trust and Charge” means any Deed of Trust and Charge among a Collection
Bank, the Seller and the Agent, in its capacity as a trustee as the same may
from time to time be amended, restated, supplemented or otherwise modified.

SECTION 2. Representations and Warranties.

(a) JWPR represents and warrants that this Amendment constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(b) JWPR represents and warrants that on the date hereof, before and after
giving effect to this Amendment, (i) no Amortization Event or Potential
Amortization Event has occurred and is continuing, (ii) the Purchaser Interests
of the Purchasers do not exceed the Maximum Purchase Percentage and (iii) each
of the representations and warranties of JWPR set forth in the Receivables
Purchase Agreement is true and correct in all material respects.

SECTION 3. Conditions Precedent. This Amendment shall become effective on and as
of the date hereof (the “Effective Date”) upon receipt by the Agent of duly
executed counterpart signature pages to this Amendment from each party hereto.

 

2



--------------------------------------------------------------------------------

SECTION 4. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Receivables Purchase Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Receivables Purchase Agreement, as amended or
otherwise modified hereby, and (ii) each reference to the Receivables Purchase
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Purchase Agreement as amended or otherwise modified
hereby.

(b) Except as specifically amended or modified above, the terms and conditions
of the Receivables Purchase Agreement, all other Transaction Documents and any
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Purchaser
under the Receivables Purchase Agreement or any other Transaction Document or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, in each case except
as specifically set forth herein.

SECTION 5. Reaffirmation of Performance Undertaking. JohnsonDiversey, Inc.
(i) reaffirms all of its obligations under the Performance Undertakings dated as
of March 2, 2001, October 24, 2003, and January 12, 2004, respectively, each
made by JohnsonDiversey, Inc., (ii) acknowledges that the Agent, as a party to
the Receivables Purchase Agreement, enjoys the benefits of each such Performance
Undertaking , and (iii) acknowledges and agrees that each of such Performance
Undertakings remains in full force and effect (including, without limitation,
after giving effect to this Amendment).

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.

SECTION 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 9. Fees and Expenses. JWPR, as Seller, hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent or the Purchasers
in connection with the preparation, execution and delivery of this Amendment and
any of the

 

3



--------------------------------------------------------------------------------

other instruments, documents and agreements to be executed and/or delivered in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel to the Agent or the Purchasers with respect
thereto.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

JWPR CORPORATION By:  

/s/ Tony A. Sebranek

Name:   Tony A. Sebranek Title:   Vice President LIBERTY STREET FUNDING CORP.,
as a Conduit By:  

/s/ Bernard J. Angelo

Name:   Bernard J. Angelo Title:   Vice President THE BANK OF NOVA SCOTIA, as a
Financial Institution and Managing Agent By:  

/s/ J. Alan Edwards

Name:   J. Alan Edwards Title:   Managing Director

ACKNOWLEDGED AND AGREED:

JOHNSONDIVERSEY, INC.

 

By:  

/s/ Lori P. Marin

Name:   Lori P. Marin Title:   Vice President & Corporate Treasurer

Signature Page to Amendment No. 2